 Case 8:10-cv-01543-JVS-FMO Document 43 Filed 03/22/21 Page 1 of 1 Page ID #:227

 1

 2
                                                                                    JS-6
 3

 4
                                   UNITED STATES DISTRICT COURT
 5
                                 CENTRAL DISTRICT OF CALIFORNIA
 6

 7                               (SOUTHERN DIVISION – SANTA ANA)

 8   In Re: Toyota Motor Corp. Unintended       ) Case No. 8:10-ml-02151 JVS (FMOx)
 9
     Acceleration Marketing, Sales Practices,   )
     and Products Liability Litigation          ) Assigned to: Hon. James V. Selna
10                                              ) Discovery: Mag. Fernando M. Olguin
     This document relates to:                  )
11
                                                ) ORDER ON STIPULATION OF
12   Beverly Ifergan v. Toyota Motor Sales,     ) DISMISSAL
     U.S.A., Inc., et al.                       ) (FRCP Rule 41(a)(1)(A)(ii))
13   Case No. 8:10-cv-01543-JVS-FMO             )
14                                              )
           The Court, having read the Stipulation of Dismissal filed by all parties to have
15

16
     appeared in this action, and finding good cause,

17              IT IS HEREBY ORDERED that this action is dismissed in its entirety with
18
     prejudice as to all plaintiff's claims, actions and causes of action asserted against
19
     defendants. Each party is to bear its own costs and fees, including, but not limited to,
20

21   attorney's fees and expert fees. The Court shall retain jurisdiction over the action for 90

22   days following the entry of this Order (unless extended) for the purposes of enforcing the
23
     terms of the parties’ settlement agreement.
24
                IT IS SO ORDERED.
25

26   DATED: March 22, 2021
27

28                                               Honorable James V. Selna

     24035123                                       1
                           ORDER ON STIPULATION OF DISMISSAL (FRCP Rule 41(a)(1)(A)(ii))
